Mr. Justice Bean
delivered the opinion.
Several points are made in the brief, and were urged at the argument, which are all grounded substantially on the contention that the court erred in instructing the jury that Hylander was a fellow servant of the deceased, and that plaintiff could not recover if the accident was caused by the negligence of Hylander. The question thus raised involves two inquiries : (1) Was Hylander in fact a fellow servant of the deceased ? (2) Is the defense that the injury was the result of a fellow servant’s negligence available to the defendant unless pleaded ?
1. At the time of the accident, Hylander and the deceased were both engaged in the discharge of the duties of operatives. Hylander was not charged with the performance of any duty that the master owed to the deceased. It was not his business to provide a reasonably safe place in which the deceased could work. That duty had been intrusted- by the defendant to other employés, and not to Hylander. Under the decisions, therefore, Hylander was a fellow servant of the deceased, for whose negligence the defendant is not liable to the plaintiff: Mast v. Kern, 34 Or. 247 (54 Pac. 950, 75 Am. St. Rep. 580) ; Johnson v. Portland Stone Co. 40 Or. 436 (67 Pac. 1013, 68 Pac. 425). In Anderson v. Bennett, 16 Or. 515 (19 Pac. 765, 8 Am. St. Rep. 311), the injury occurred through the negligence of one who was charged with the performance of the master’s duty; while here the alleged negligent servant was a mere coemployé of the deceased, working at the time of the accident in a common employment. If the injury, therefore, was in fact due to his negligence, and not that of some agent or employé acting for the master, the defendant is not liable.
2. Upon the second question the authorities are in conflict: 13 Enc. PI. & Pr. 913. In some jurisdictions it is *482held that the defense that the injury complained of was due to' the negligence of a fellow servant may be made under a mere denial of the negligence charged in the complaint: Vinson v. Morning News, 118 Ga. 655 (45 S. E. 481); Sheehan v. Prosser, 55 Mo. App. 569; Wilson v. Charleston & Savannah R. Co. 51 S. C. 79 (28 S. E. 91); Sayward v. Carlson, 1 Wash. 29 (23 Pac. 830). But other decisions hold that the defense, to be available, must be pleaded: Conlin v. San Francisco, etc., R. Co. 36 Cal. 404; Bjorman v. Fort Bragg Redwood Co. 104 Cal. 626 (38 Pac. 451); Gibson v. Sterling Furniture Co. 113 Cal. 1 (45 Pac. 5); Layng v. Mt. Shasta Min. Spring Co. 135 Cal. 141 (67 Pac. 48); Higgins v. Missouri Pac. R. Co. 43 Mo. App. 547; Kerr-Murray Mfg. Co. v. Hess, 98 Fed. 56 (38 C. C. A. 647). So far as we are informed the question has never before been presented to this court. In our opinion, the latter rule is more in harmony with the spirit and purpose of the Code and the previous decisions of the court than the former. The statute requires the answer to contain a general or specific denial of every material allegation controverted by the defendant, and the statement of any new matter constituting a defense or counterclaim: B. & C. Comp. § 72. The purpose of this provision is to require the answer to notify the plaintiff of the facts intended to be relied upon for a defense, so that he may prepare to meet them on the trial, and also to confine the inquiry on the trial to the issues actually made: Troy Laundry Co. v. Henry, 23 Or. 232 (31 Pac. 484). The statute has always been rather strictly construed, the court holding that evidence is inadmissible, under the denials, of facts which attempt to avoid the force and effect of the cause of action alleged in the complaint, such as contributory negligence, fraud, payment, estoppel, and the like, which must be affirmatively pleaded : Rugh v. Ottenheimer, 6 Or. 231 (25 Am. Rep. 513); Remillard v. Prescott, 8 Or. *48337; Grant v. Baker, 12 Or. 329 (7 Pac. 318); Guille v. Wong Fook, 13 Or. 577 (11 Pac. 277); Benicia Agr. Works v. Creighton, 21 Or. 495 (28 Pac. 775, 30 Pac. 676); Clark v. Wick, 25 Or. 446 (36 Pac. 165); Coos Bay R. Co. v. Siglin, 26 Or. 387 (38 Pac. 192); Farmers’ Nat. Bank v. Hunter, 35 Or. 188 (57 Pac. 424).
It-is argued, however, in support of the position that the negligence of a fellow servant may be shown without pleading it, that the tendency of such evidence is to prove that there was no negligence whatever on the part of the defendant. If such be the effect of the evidence, it would be admissible under the denial, because the defendant has •a right to give evidence under his denial controverting any fact necessary to be established by the plaintiff to authorize a recovery : Bliss, Code Pl. (2 ed.)’ §§ 330, 337 ; Pomeroy, Code Rem. (4 ed.) § 664; Buchtel v. Evans, 21 Or. 309 (28 Pac. 67). But we do not understand that the plaintiff is required to allege or prove, in the first instance, that the injury was not due to the negligence of a fellow servant, nor would evidence of such negligence controvert any fact necessary to be established by the plaintiff in order that he may recover. The fact that the injury resulted from defendant’s negligence is put in issue by the denial. Defendant, therefore, may show affirmatively under the denial that the injury arose from some other cause, such as the act of some person not its agen't or employé. When, however, the defense admits that some agent or employé of the defendant was negligent, but tends to show that plaintiff has no cause of action, because the negligent agent or employé was a fellow servant with the injured party, such defense, it seems to us, is new matter, and ought, under our system, to be pleaded.
The defense of negligence of a fellow servant is, in effect, a plea of confession and avoidance. It amounts to nothing more than an admission by the defendant that *484one of its servants has been negligent, and an assertion that the plaintiff cannot recover on account thereof because of the relation sustained by him to the negligent servant. Such an admission would make the defendant liable under some circumstances and to some persons for the act of the negligent servant, but not to the particular servant injured, because of the rule of law alluded to. Proof that the injury resulted from the negligence of a fellow servant does not show or tend to show that the 'plaintiff’s statements are untrue, nor does it show a want of negligence on the part of the defendant, but simply indicates a reason why the plaintiff cannot recover, notwithstanding such negligence, and ought to be pleaded.
Judgment reversed and a new trial ordered.
Reversed.
Decided 28 November, 1904.